Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made effective as of
August 22, 2014, by and among Pure Bioscience, Inc., a Delaware corporation (the
“Company “), and each of the persons executing a copy of this Agreement (each an
“Investor” and, collectively, the “Investors”).

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” shall mean, with respect to any person, any other person which
directly or indirectly controls, is controlled by, or is under common control
with, such person.

“Business Day” shall mean a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any securities into which such shares may hereinafter be reclassified.

“Investor” or “Investors” shall mean a person or the persons executing a copy of
this Agreement and the Purchase Agreement and any Affiliate of any Investor who
is a subsequent holder of any Registrable Securities.

“Issuable Shares” shall mean the Purchased Shares and the Warrant Shares.

“Prospectus” shall mean (i) the prospectus included in the Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus, and (ii) any “free
writing prospectus” as defined in Rule 405 under the 1933 Act.

“Purchase Agreement” shall mean that certain Securities Purchase Agreement by
and among the Company and the purchasers named therein.

“Purchased Shares” shall mean the shares of Common Stock acquired by an Investor
pursuant to the Securities Purchase Agreement.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing the Registration Statement or similar document in
compliance with the 1933 Act (as defined below), and the declaration or ordering
of effectiveness of such Registration Statement or document.

“Registrable Securities” shall mean (i) the Purchase Shares, (ii) the Warrant
Shares and (iii) any other securities issued or issuable with respect to or in
exchange for Registrable Securities; provided, that, a security shall cease to
be a Registrable Security upon the earlier of (a) the Registration Statement
with respect to the sale of such securities becoming effective under the 1933
Act and such securities having been sold, transferred, disposed of or exchanged
pursuant to such Registration Statement, (b) such securities having been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company, and
subsequent public distribution of them not requiring registration under the 1933
Act, (c) such securities having ceased to be outstanding, (d) such securities
being saleable under Rule 144 of the 1933 Act without regard to any volume
limitation requirements under Rule 144 of the 1933 Act, assuming with respect to
the Warrant Shares, that the Investor acquires the Warrant Shares through the
cashless exercise provisions of the Warrants or (e) three (3) years from the
date of this Agreement.

“Registration Statement” shall mean a registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, as well as

 

1



--------------------------------------------------------------------------------

amendments and supplements to such Registration Statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such Registration Statement.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Warrants” shall mean, the Warrants to purchase shares of Common Stock issued to
the Investors pursuant to the Purchase Agreement, a form of which is attached to
the Purchase Agreement as Exhibit B.

“Warrant Shares” shall mean the shares of Common Stock issuable upon the
exercise of the Warrants.

“1933 Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

2. Registration.

(a) Registration Statement. The Company shall prepare and file the Registration
Statement on Form S-1, including the prospectus to be used in connection
therewith, covering the resale of the Registrable Securities by the Investors on
a continuous basis pursuant to Rule 415 (or, if Form S-1 is not then available
to the Company, on such form of registration statement as is then available to
effect a registration for resale of the Registrable Securities, subject to the
prior written consent of the Investors) as promptly as practicable, but not
later than forty-five (45) days after the date of this Agreement (the “Filing
Deadline”). Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A (the “Plan of
Distribution”). Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Except as
expressly provided in the Purchase Agreement, such Registration Statement shall
not include any shares of Common Stock or other securities for the account of
any other holder without the prior written consent of the Investors. The
Registration Statement (and each amendment or supplement thereto, and any
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 2(c) to the Investors and their counsel prior to its
filing or other submission.

(b) Expenses. The Company will pay all expenses associated with the
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable fees and expenses of one counsel to the Investors and the Investors’
reasonable expenses in connection with the registration, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.

(c) Effectiveness.

i) The Company shall use its commercially reasonable efforts to cause such
Registration Statement to be declared effective under the 1933 Act as promptly
as reasonably practicable after the filing thereof. Any request for acceleration
of the Registration Statement shall seek effectiveness at 4:01 p.m., New York
time, or as soon thereafter as practicable. The Company shall notify the
Investors by facsimile or e-mail as promptly as practicable, and in any event,
prior to 9:00 a.m., New York time, on the day after the Registration Statement
is declared effective, shall file with the SEC under Rule 424 a final Prospectus
as promptly as practicable, and in any event, prior to 9:00 a.m., New York time,
on the day after the Registration Statement is declared effective, and shall
advise the Investors in writing that either (i) it has complied with the
requirements of Rule 172 or (ii) it is unable to satisfy the conditions of
Rule 172 and, as a result, Investors are required to deliver a copy of the
Prospectus in connection with any sales of Registrable Securities (in which
case, the Company shall deliver to the Investors a copy

 

2



--------------------------------------------------------------------------------

of the Prospectus to be used in connection with the sale or other disposition of
the securities covered thereby). Notwithstanding the foregoing, there shall be
no monetary penalty or liquidated damages imposed upon the Company if the
Registration Statement is not declared effective by the SEC.

ii) For not more than one hundred twenty (120) consecutive days or for a total
of not more than one hundred eighty (180) days in any twelve (12) month period,
the Company may delay the disclosure of material non-public information
concerning the Company, by suspending the use of any Prospectus included in any
registration contemplated by this Section containing such information, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company (an “Allowed Delay”); provided,
that the Company shall promptly (a) notify the Investors in writing of the
existence of (but in no event, without the prior written consent of an Investor,
shall the Company disclose to such Investor any of the facts or circumstances
regarding) material non-public information giving rise to an Allowed Delay,
(b) advise the Investors in writing to cease all sales under the Registration
Statement until the end of the Allowed Delay and (c) use reasonable best efforts
to terminate an Allowed Delay as promptly as practicable.

3. Company Obligations. The Company will use its commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use its commercially reasonable efforts to cause such Registration Statement
to become effective as provided herein and to remain continuously effective for
a period that will terminate upon the earlier of (i) the Registration Statement
with respect to the sale of such securities becoming effective under the 1933
Act and all such securities having been sold, transferred, disposed of or
exchanged pursuant to such Registration Statement, (ii) all such securities
having been otherwise transferred, new certificates for them not bearing a
legend restricting further transfer shall have been delivered by the Company,
and subsequent public distribution of them not requiring registration under the
1933 Act, (iii) all such securities having ceased to be outstanding, (iv) all
such securities being saleable under Rule 144 of the 1933 Act without regard to
any volume limitation requirements under Rule 144 of the 1933 Act, assuming with
respect to the Warrant Shares, that the Investor acquires the Warrant Shares
through the cashless exercise provisions of the Warrants or (v) three (3) years
from the date of this Agreement (the “Effectiveness Period “) and advise the
Investors in writing when the Effectiveness Period has expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;

(c) furnish to each of the Investors and their single designated legal counsel
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) Business Days after
the filing date, receipt date or sending date, as the case may be) one (1) copy
of the Registration Statement and any amendment thereto, the preliminary
prospectus and Prospectus and any amendment or supplement thereto, and (ii) such
number of copies of a Prospectus, including a preliminary prospectus, and all
amendments and supplements thereto and such other documents as each Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Investor that are covered by the Registration
Statement;

(d) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(e) to the extent required by applicable law, prior to any public offering of
Registrable Securities, use commercially reasonable efforts to (i) register or
qualify or cooperate with the Investors and their counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions reasonably requested
by the Investors and (ii) do any and all other acts or things commercially
reasonable or advisable to enable the distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not

 

3



--------------------------------------------------------------------------------

otherwise be required to qualify but for this Section 3(e), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(e), or (iii) file a general consent to service of
process in any such jurisdiction;

(f) use commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed; and

(g) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities, and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.

(h) With a view to making available to the Investors the benefits of Rule 144 of
the 1933 Act (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) use its
commercially reasonable efforts to make and keep public information available,
as those terms are understood and defined in Rule 144, until the earlier of
(A) six months after such date as all of the Registrable Securities may be
resold pursuant to Rule 144 without regard to any volume limitation requirements
under Rule 144 or (B) such date as all of the Registrable Securities shall have
been resold and (ii) use its commercially reasonable efforts to file with the
SEC in a timely manner all reports and other documents required of the Company
under the 1934 Act.

4. Due Diligence Review; Information.

(a) The Company shall make available, during normal business hours, for
inspection and review by the Investors, advisors to and representatives of the
Investors (who may or may not be affiliated with the Investors and who are
reasonably acceptable to the Company), all financial and other records, all SEC
Filings (as defined in the Purchase Agreement) and other filings with the SEC,
and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Investors or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

(b) The Company shall not disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Investors, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review and any Investor wishing to obtain
such information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

5. Obligations of the Investors.

(a) Each Investor shall use its commercially reasonable efforts to furnish in
writing to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required by the provisions of this
Agreement to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request, including a completed questionnaire in the form attached
hereto as Exhibit B. At least ten (10) Business Days prior to the first
anticipated filing date of the Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have

 

4



--------------------------------------------------------------------------------

any of the Registrable Securities included in the Registration Statement. An
Investor shall provide such information to the Company at least four
(4) Business Days prior to the first anticipated filing date of such
Registration Statement if such Investor elects to have any of the Registrable
Securities included in the Registration Statement.

(b) Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(g) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, members, employees and agents,
successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereof; (ii) any blue sky application or other document
executed by the Company specifically for that purpose or based upon written
information furnished by the Company filed in any state or other jurisdiction in
order to qualify any or all of the Registrable Securities under the securities
laws thereof (any such application, document or information herein called a
“Blue Sky Application “); (iii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; or (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by an Investor or any controlling person
of an Investor in writing specifically for use in such Registration Statement or
Prospectus.

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor or any controlling person of
such Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. In no event shall
the liability of an Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by such Investor in connection with any claim
relating to this Section 6 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation. In
addition, an Investor shall not be liable hereunder to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of the Company’s, or any underwriter’s, or their
representatives’ failure to send or give a copy of a final Prospectus, as the
same may be then supplemented or amended, to the person or entity asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of securities to such person or
entity if such statement or omission was corrected in such final Prospectus.

 

5



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended or waived only by a
writing signed by (i) the Company and (ii) the Investors holding a majority of
the Issuable Shares (assuming the exercise of the Warrants). The Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Investors holding a
majority of the Issuable Shares (assuming the exercise of the Warrants).

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in the Purchase Agreement.

(c) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such transferee or assignee shall execute a copy of this
Agreement and that such Investor complies with all laws applicable thereto and
provides written notice of assignment to the Company promptly after such
assignment is effected.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Investors holding a majority of the Issuable Shares
(assuming conversion of the Notes and exercise of the Warrants), provided,
however, that the Company may assign its rights and delegate its duties
hereunder to any surviving or successor corporation in connection with a merger
or consolidation of the Company with another corporation, or a sale, transfer or
other disposition of all or substantially all of the Company’s assets to another
corporation, without the prior written consent of the Investors holding a
majority of the Issuable Shares (assuming conversion of the Notes and exercise
of

 

6



--------------------------------------------------------------------------------

the Warrants), after notice duly given by the Company to each Investor.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A signature to this Agreement
transmitted electronically shall have the same authority, effect and
enforceability as an original signature.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN
ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[signature pages follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

THE COMPANY: PURE BIOSCIENCE, INC. By:  

/s/ Peter C. Wulff

Name:   Peter C. Wulff Title:   Chief Financial Officer and Chief Operating
Officer

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

LIST OF INVESTORS David Pfanzelter Jack M. Ferraro David M. Theno Michael D.
Fawver Jacob Wizman James E. Puerner Peter K Nitz Katherine Nitz-Nagy Stan
Caplan William Otis Bibicoff Family Trust Christine Michelle Nitz Michael Malouf
Bruce Evans Chen Sheng-Cheng Marshall Lin & Jennifer Lin William Lin Justin Lin
Bruce Bradley Michael Dolan Franchise Brands, LLC

 

9



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The selling stockholders, which includes donees, pledgees, transferees or other
successors-in-interest selling shares of common stock or interests in shares of
common stock received after the date of this prospectus from a selling
stockholder as a gift, pledge, partnership distribution or other transfer, may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock or interests in shares of common stock on any stock
exchange, market or trading facility on which the shares are traded or in
private transactions. These dispositions may be at fixed prices, at prevailing
market prices at the time of sale, at prices related to the prevailing market
price, at varying prices determined at the time of sale, or at negotiated
prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales effected after the date the registration statement of which
this prospectus is a part is declared effective by the SEC;

 

  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted by law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this

 

10



--------------------------------------------------------------------------------

prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act. Selling stockholders will be subject to the prospectus delivery
requirements of the Securities Act, unless an exemption therefrom is available.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

There can be no assurance that any selling shareholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $35,000 in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws and the
selling stockholders’ expenses; provided, however, that a selling shareholder
will pay all underwriting discounts and selling commissions, if any.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold pursuant to Rule 144 of the Securities Act
without regard to any volume limitation requirements under Rule 144 of the
Securities Act.

 

11



--------------------------------------------------------------------------------

Exhibit B

SELLING SHAREHOLDERS QUESTIONNAIRE

In connection with the preparation of the Registration Statement on Form S-1 of
Pure Bioscience, Inc. (the “Company”), it is necessary that the Company obtain
from you (“Selling Shareholder”) written verification of certain information
required to be disclosed in the Registration Statement.

Please use the utmost care in responding to this Questionnaire. You should be
aware that if the Registration Statement contains any false or misleading
statements which are material, under certain circumstances the Company and those
in control of the Company, including officers and directors, could be subject to
liability. If the answer to any of the questions is “no,” “none” or “not
applicable,” please so indicate. Please do not leave any questions unanswered.

As used herein, “Fiscal Year” refers to the Company’s fiscal year ended July 31,
2014, and for previous fiscal years. Other italicized terms are defined in
Appendix A to this Questionnaire.

If at any time prior to the effectiveness of the Registration Statement you
discover that your answer to any question was inaccurate, or if any event
occurring subsequent to your completion hereof and prior to the effectiveness of
the Registration Statement would require a change in your answers to any
questions, please contact Peter Wulff, the Chief Financial Officer, by telephone
at (619) 596-8600, ext. 111 immediately.

I hereby acknowledge, by my execution and dating of this Questionnaire in the
places indicated below, that my answers to the following questions are true and
correct to the best of my information and belief.

 

THE INVESTORS: By:  

 

Printed Name:  

 

Title (if applicable):  

 

Entity Name (if applicable):  

 

  Dated:  

 

     

 

 

12



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS OF CERTAIN TERMS

IN SELLING SHAREHOLDERS QUESTIONNAIRE

(Arranged Alphabetically)

1. “Affiliate.” An “affiliate” of any entity is a person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such person (for example, a parent subsidiary or
sister corporation).

2. “Associate.” “Associate” for the purpose of Question 4 means (1) any
corporation or organization (other than the Company or a majority-owned
subsidiary of the Company) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities; (2) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as a trustee or in a similar
fiduciary capacity; and (3) any member of your immediate family. “Associate” for
the purpose of Question 13 means the same as the foregoing, except that
subsection (1) shall state “any corporation or organization … of which you are
an executive officer.”

3. “Beneficially Owned” or “Beneficial Ownership.”

a. General Rule. Under the rules of the SEC, you are deemed to “beneficially
own” or be the “beneficial owner” of any security with respect to which you have
or share, directly or indirectly, through any contract, arrangement,
understanding, relationship, agreement or otherwise: (1) Voting Power (which
includes the power to vote, or to direct the voting of, such security); and/or
(2) Investment Power (which includes the power to dispose, or to direct the
disposition of, such security). You are also the beneficial owner of a security
if you, directly or indirectly, create or use a trust, proxy, power of attorney,
pooling arrangement or any other contract, arrangement, or device with the
purpose or effect of divesting yourself of beneficial ownership of a security or
preventing the vesting of such beneficial ownership.

Some specific applications of the above definition of beneficial ownership are:

(i) Family situations. Although the determination of beneficial ownership of
securities is necessarily a question to be determined in light of the facts of
each particular case, family relationships may result in your having, or
sharing, the power to vote, or direct the voting of, or dispose, or direct the
disposition of, shares held by your family members. In view of the broad
definition of “Beneficial Ownership,” it may be prudent to include such shares
in your beneficial ownership disclosure and then disclaim beneficial ownership
of such securities pursuant to Question 6.

(ii) Shares held by others for your benefit. There are numerous instances in
which you may have, or share, voting or investment power (as defined above) over
securities, although the securities are held by another person or entity. For
example, you may have or share such power in securities held for you or your
family members living with you by custodians, brokers, relatives, executors,
administrators or trustees; securities held for your account by pledgees;
securities owned by a partnership in which you are a member; and securities
owned by a corporation which is or should be regarded as a personal holding
company of yours or is controlled by you.

(iii) Shares held by you for the benefit of others. Beneficial ownership of
securities also includes securities held in your name as a trustee, custodian or
other fiduciary where you have, or share, voting or investment power with
respect to such securities.

b. Options and other rights to acquire securities. In addition to being
beneficial owner of securities over which you have, or share, voting or
investment power, the SEC has determined that you are deemed to be the
beneficial owner of a security if you have a right to acquire beneficial
ownership of (i.e., the right to obtain or share voting or investment power
over) such security at any time within sixty days. Examples of such rights would
include the right to acquire: (i) through the exercise of any option, warrant or
similar right; (ii) through conversion of any

 

13



--------------------------------------------------------------------------------

security; or (iii) pursuant to the power to revoke, or the provision for
automatic termination of, a trust, discretionary account or similar arrangement.
Also, if you have acquired or hold any options, convertible securities or power
to revoke such a trust with the “purpose or effect” of changing or influencing
control of the Company, you are deemed the beneficial owner of the underlying
securities upon such acquisition, without regard to the sixty-day rule stated
above.

4. “Control” or “Controlled.” The term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the Company, whether through the ownership of voting securities, by
contract or otherwise. An executive officer or director of a company generally
is considered to control that company. It is suggested that, if you are in doubt
as to the meaning of “control” in a particular context, you communicate with
counsel.

5. “Equity Security.” The definition of “equity security” encompasses more than
common and preferred stock. It includes for instance convertible debt
instruments as well as warrants and options to acquire stock or similar
securities. If you have a question as to the proper characterization of your
holdings you should consult with the Company’s legal counsel.

6. “Executive Officer.” “Executive officer” for the purpose of this
Questionnaire means the president of a company, any vice president of it in
charge of a principal business unit, division or function (such as sales,
administration or finance), any other officer who performs a policy-making
function or any other person who performs similar policy-making functions for
the company. Executive officers of subsidiaries may be deemed executive officers
of a company if they perform such policy-making functions for the company.

7. “Immediate Family.” “Immediate family” for the purpose of this Questionnaire
includes your spouse, parents, children, siblings, mothers-and fathers-in-law,
sons- and daughters-in-law, and brothers- and sisters-in-law.

8. “Officer.” “Officer” means a president, vice president, secretary, treasurer
or principal financial officer, comptroller or principal accounting officer, and
any person routinely performing corresponding functions with respect to any
organization whether incorporated or unincorporated.

9. “Person.” “Person” for the purpose of this Questionnaire means an individual,
a corporation, a partnership, an association, a joint-stock company, a business
trust, an unincorporated organization, or any other entity.

10. “Transaction” or “Transactions.” “Transaction” or “transactions” is to be
understood in its broadest sense, and includes the direct or indirect receipt of
anything of value. No transaction or interest therein need be disclosed where:
(a) the rates or charges involved in the transaction are determined by
competitive bids, or the transaction involves the rendering of services as a
common or contract carrier or public utility at rates or charges fixed in
conformity with law or governmental authority; (b) the transaction involves
services as a bank depository of funds, transfer agent, registrar, trustee under
a trust indenture or similar services; or (c) the interest in question arises
solely from the ownership of securities of the Company and the interested party
receives no extra or special benefit not shared on a pro-rata basis by all
shareholders.

 

14